Case: 22-60079     Document: 00516510768         Page: 1     Date Filed: 10/17/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                              United States Court of Appeals
                                                                       Fifth Circuit

                                                                     FILED
                                  No. 22-60079                October 17, 2022
                                Summary Calendar
                                                                Lyle W. Cayce
                                                                     Clerk
   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Lonnie Wayne Morrow, Jr.,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                    for the Southern District of Mississippi
                            USDC No. 1:21-CR-26-2


   Before Higginbotham, Graves, and Ho, Circuit Judges.
   Per Curiam:*
          The attorney appointed to represent Lonnie Wayne Morrow, Jr., has
   moved for leave to withdraw and has filed a brief in accordance with Anders
   v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229
   (5th Cir. 2011). Morrow has not filed a response. We have reviewed


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-60079     Document: 00516510768          Page: 2   Date Filed: 10/17/2022




                                   No. 22-60079


   counsel’s brief and the relevant portions of the record reflected therein. We
   concur with counsel’s assessment that the appeal presents no nonfrivolous
   issue for appellate review. Accordingly, counsel’s motion for leave to
   withdraw is GRANTED, counsel is excused from further responsibilities
   herein, and the APPEAL IS DISMISSED. See 5th Cir. R. 42.2.




                                        2